Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on March 18, 2022, the applicant has submitted an amendment filed on July 18, 2022; amending claims 1, 2, 4-10, 12-14, 16-20; adding new claims 21-23; and arguing to traverse the rejection of claims 1-11 and 13-20.
Response to Arguments
Applicant’s arguments, see pages 16-17 of the remarks, filed on July 18, 2022, with respect to independent claims 1, 13, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of independent claims 1, 13, and 20 has been withdrawn. 
Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: as applicant properly points out on page 17 of the remarks, among other things, the reference to Price, et al. fail to disclose or suggest determining the location of a first row or column partition in the input image based on at least the first partition location value and information indicating a location of the multiple rows or columns of pixels in said input image to which the first portion of said scaled version of the input image corresponds, as defined by independent claims 1, 13, and 20. With respect to independent claim 12, the reference also failed to disclose or fairly suggest, among other things, wherein said partition location information includes location indicator values
that are in the range of -1 to 1, said range including -1 and 1. Hence, and in view of applicant’s arguments, amendment, and in combination with all of the other elements of the claims, that claims 1-23 are allowable over the closest prior art of Price, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665